UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6867



JOHN JASPER MORTON,

                                            Petitioner - Appellant,

          versus


DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-96-1362-AM)


Submitted:   April 29, 1998                  Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Jasper Morton, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. Morton v. Director, Va. Dep't of Corr., No.
CA-96-1362-AM (E.D. Va. May 2, 1997). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                         DISMISSED




                                2